Dowling, J. (dissenting):
I believe that the witness was within his rights in refusing to answer the questions put to him, for the reason that it has been made to appear that the conspiracy to which he is claimed to have been a party is a criminal offense under the laws of the State of Illinois, thereby differentiating this case from that of King of the Two Sicilies v. Willcox, wherein there was no proof of the laws of Sicily nor that the acts of the defendants were a crime under such laws. It furthermore appears that there is pending before the district attorney of Cook county in the State of Illinois a charge against this defendant of being concerned in the commission of such offense against the laws, of that State; that the Statute of Limitations has not run against *392such charge, and that the question of a prosecution therefor has been pending for some time before such district attorney, who has announced no intention of abandoning the same. Therefore, the danger which the witness apprehends is not unsubstantial, remote or speculative, but serious, present and urgent. Nor does the fact that the witness has answered some of these questions at another time prevent his now raising his privilege. (Commonwealth v. Phoenix Hotel Co., 157 Ky. 180; Grattan v. Metropolitan Life Ins. Co., 92 N. Y. 287; Boston Marine Ins. Co. v. Slocovitch, 55 N. Y. Super. Ct. 452.) I am of the opinion, therefore, that the motion to punish-the witness for contempt should be denied.
Motion granted and witness directed to answer. Order to be settled on notice.